Battery Thermal Management System

Primary Examiner: Gary Harris 		Art Unit: 1727       November 30, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-7 and 9-13 are pending with Claim 8 incorporated into independent Claim 1.  The following is in view of the amendments and remarks filed on 11/02/2022.
Specification
3.	The title of the invention is now descriptive.  The objection to the specification is withdrawn.

4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 1-7 & 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Walter et al. US 2022/0209330 (with PCT filed on 04/20/2020) in view of Boddakayala et al. US 2016/0149274.

	As to Claim 1, Walter discloses a thermally-conductive battery cell (batteries having temperature control module outer shell, see abstract) comprising: a battery cell (see abstract) including two or more terminals (10 see for instance figure 6) that is inherently configured to store electrical energy.  The terminals would inherently store the energy during charge and discharge cycles.  See MPEP 2112.
 	A thermally-conductive surface positioned about at least a portion of the periphery (outer shell) of the battery cell and configured to allow internally-generated thermal energy to be thermally conducted (heat conducting layer [0015, 0036, 0045, 0051-0057]) about at least a portion of the periphery (outer shell) of the battery cell ([0036] and see for instance figure 6).  

 	Walter discloses that different heat-conducting materials can be used for the intermediate layer of the temperature control module, but is silent to the thermally-conductive surface includes a thermally-conductive coating applied to the surface of the battery cell.
 	However, Boddakayala discloses a thermally conductive film (coating) wrapped around each battery cell [0001, 0046, 0050 & 0058].
 	It would have been obvious to one skilled in the art to require a thermally-conductive surface includes a thermally-conductive coating applied to the surface of the battery cell motivated to facilitate thermal conduction and electrical isolation between adjacent cells.
Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. Stated differently, use of known technique to improve similar devices, product or feature in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). 
 	As to Claim 2, Walter discloses the thermally-conductive battery cell of claim 1 wherein the internally-generated thermal energy is inherently generated when charging the battery cell [0027, 0028, 0042 & 0155].  This feature is inherent given the dimensional changes of the cell [0035].
 	As to Claim 3, Walter discloses the thermally-conductive battery cell of claim 1 wherein the internally-generated thermal energy is generated when discharging the battery cell [0021].  
 	As to Claim 4, Walter discloses the thermally-conductive battery cell of claim 1 wherein the battery cell includes a lithium-ion battery cell [0013, 0025 &0026].
   	As to Claim 5, Walter discloses the thermally-conductive battery cell of claim 1 wherein the battery cell is thermally coupled to a battery cell thermal management assembly [0027].  
 	As to Claim 6, Walter discloses the thermally-conductive battery cell of claim 5 wherein the battery cell thermal management assembly includes: a body structure including a cell-shaped recess (13) configured to receive the thermally- conductive battery cell (Walter is capable of receiving the battery cell).  A thermal management passage positioned within the body structure and configured to circulate a thermal management fluid to extract the internally-generated thermal energy#176055397_v1Appl. No.: 17/697,611Page 3 of 5Response Dated: 19 July 2022Attorney Docket No.: 118290.00005 Reply to Restriction Requirement of: 20 May 2022from the thermally-conductive battery cell (see figure 5).  
 	As to Claim 7, Walter discloses the thermally-conductive battery cell of claim 6 wherein the thermal management passage is configured to interface with a fluid circulation system (conduit 3) configured to circulate the thermal management fluid and extract the internally-generated thermal energy therefrom [0139].  
	As to Claim 9, Walter discloses the thermally-conductive battery cell of claim 8 wherein the thermally-conductive coating includes a thermally-conductive epoxy coating [0050, 0137].  
 	As to Claim 10, Walter discloses the thermally-conductive battery cell of claim 8 wherein the thermally-conductive coating includes a thermally-conductive metallic coating [0052-0053, 0056].  
 	As to Claim 11, Walter discloses the thermally-conductive battery cell of claim 8 wherein the thermally-conductive coating is configured to bond the battery cell to a battery cell thermal management assembly (see figure 3 & [0027]).  
 	As to Claim 12, Walter discloses the thermally-conductive battery cell of claim 11 wherein the at least a portion of the periphery of the battery cell includes a portion of the periphery of the battery cell proximate the battery cell thermal management assembly (see figure 3-6 & [0027]).
 	As to Claim 13, Walter discloses the thermally-conductive battery cell of claim 11 wherein the at least a portion of the periphery of the battery cell includes an entire periphery of the battery cell (see figures 1-6 & [0027]).

6.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.

Response to Arguments
7.	Applicant's arguments filed on 11/02/2022 are summarized and addressed as follows:
 	Applicant argues that Walter discloses that different heat-conducting materials can be used as the intermediate layer of the temperature control module, but is silent to the thermally-conductive surface includes a thermally-conductive coating applied to the surface of the battery cell.  Examiner agrees and is making this action non-final.  However, the claims are still to broad as the thermally-conductive coating is not clearly described and would be obvious to modify as rejected above.
 	Further, Boddakayala discloses a thermally conductive film (coating) wrapped around each battery cell [0001, 0046, 0050 & 0058] and for instance figure 2.
 	It would have been obvious to one skilled in the art to require a thermally-conductive surface that includes a thermally-conductive coating applied to the surface of the battery cell motivated to facilitate thermal conduction and electrical isolation between adjacent cells.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 57`-2721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/GARY D HARRIS/           Primary Examiner, Art Unit 1727